Exhibit 10.1

AMENDMENT TO SECURED PROMISSORY NOTE

This Amendment to Secured Promissory Note (this “Amendment”) is entered into as
of May 12, 2020 by and between ILIAD RESEARCH AND TRADING, L.P., a Utah limited
partnership (“Lender”), and MYOMO, INC., a Delaware corporation (“Borrower”).
Capitalized terms used in this Amendment without definition shall have the
meanings given to them in the Note (as defined below).

A.    Borrower previously issued to Lender a Secured Promissory Note dated
October 22, 2019 in the principal amount of $3,300,000.00 (and, as amended
hereby, the “Note”).

B.    Borrower has requested that Lender make the Note convertible into
Borrower’s common stock at Borrower’s option.

C.    Lender has agreed, subject to the terms, amendments, conditions and
understandings expressed in this Amendment, to make the Note convertible.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.    Recitals. Each of the parties hereto acknowledges and agrees that the
recitals set forth above in this Amendment are true and accurate and are hereby
incorporated into and made a part of this Amendment.

2.    Amendments.

(a)    The following sentence shall be added at the end of Section 4.1 of the
Note:

“Borrower’s failure to timely deliver Conversion Shares via the DTC DWAC system
to Lender shall be considered an Event of Default and a Major Default
hereunder.”

(b)    Section 3 of the Note shall be deleted in its entirety and replaced with
the following:

“3.    Redemptions.

3.1    Conversion Price. The conversion price for each Conversion (as defined
below) shall be calculated pursuant to the following formula: 91% multiplied by
the lowest daily volume weighted average price of the Common Stock (as defined
in the Purchase Agreement) during the ten (10) Trading Days (the “Measurement
Period”) immediately preceding the applicable Conversion (the “Conversion
Price”). If there is a stock split or other similar adjustment (“Stock Event”)
to the share price of the Common Stock that occurs during the Measurement
Period, the volume weighted average price for all Trading Days during the
Measurement Period prior to the effectiveness of such Stock Event shall be
appropriately adjusted to reflect such Stock Event.

3.2    Redemptions. Beginning on the date that is six (6) months after the
Purchase Price Date, Lender shall have the right, exercisable at any time in its
sole and absolute discretion,



--------------------------------------------------------------------------------

to redeem any amount of the Note up to the Maximum Monthly Redemption Amount
(such amount, the “Redemption Amount”) per calendar month by providing Borrower
with a notice substantially in the form attached hereto as Exhibit A (each, a
“Redemption Notice”, and each date on which Lender delivers a Redemption Notice,
a “Redemption Date”). For the avoidance of doubt, Lender may submit to Borrower
one (1) or more Redemption Notices in any given calendar month so long as the
aggregate amount being redeemed in such month does not exceed the Maximum
Monthly Redemption Amount. Upon receipt of any Redemption Notice, if there is
not an Equity Conditions Failure on the applicable Redemption Date, Borrower
may, at its election, either (i) pay the applicable Redemption Amount to Lender
by converting the applicable Redemption Amount into shares of Common Stock
(“Conversion Shares”) in accordance with this Section 3.2 (each, a “Conversion”)
per the following formula: the number of Conversion Shares equals the Redemption
Amount being converted divided by the Conversion Price, or (ii) pay the
applicable Redemption Amount to Lender in cash. With respect to each Redemption
Amount that is paid in Conversion Shares, the applicable Conversion Shares must
be delivered to Lender within three (3) Trading Days of Borrower’s receipt of a
Redemption Notice. With respect to each Redemption Amount that is paid in cash,
Borrower shall pay such amount to Lender within seven (7) Trading Days of
Borrower’s receipt of such Redemption Notice. Notwithstanding the foregoing,
upon receipt of a Redemption Notice, if there is an Equity Conditions Failure on
the applicable Redemption Date, Borrower must pay the applicable Redemption
Amount in cash to Lender within seven (7) Trading Days of Borrower’s receipt of
such Redemption Notice. If Borrower is obligated to pay a Redemption Amount in
cash as required by this Section 3.2 and does not pay such Redemption Amount to
Lender in cash within three (3) Trading Days of Borrower’s receipt of a
Redemption Notice, then an amount equal to twenty-five percent (25%) of such
Redemption Amount will be added to the Outstanding Balance. Borrower shall have
the right to defer up to three (3) separate redemptions for up to thirty
(30) days each by providing written notice to Lender within three (3) Trading
Days of its receipt of a Redemption Notice. In the event Borrower elects to
exercise its deferral right, the Outstanding Balance shall automatically be
increased by: (a) the greater of $35,000.00 and one percent (1%) of the
Outstanding Balance as of the date Borrower exercises such deferral right for
the first deferral, (b) the greater of $35,000.00 and one and a quarter percent
(1.25%) of the Outstanding Balance as of the date Borrower exercises such
deferral right for the second deferral, and (c) the greater of $35,000.00 and
one and a half percent (1.5%) of the Outstanding Balance as of the date Borrower
exercises such deferral right for the third deferral.

(c)     The following provision shall be added to the Note as Section 16:

“16.    Ownership Limitation. Notwithstanding anything to the contrary contained
in this Note, Borrower shall not issue any Conversion Shares to the extent that
after giving effect to such issuance would cause Lender (together with its
affiliates) to beneficially own a number of shares exceeding 9.99% of the number
of shares of Common Stock outstanding on such date (including for such purpose
the shares of Common Stock issuable upon such issuance) (the “Maximum
Percentage”). For purposes of this section, beneficial ownership of Common Stock
will be determined pursuant to Section 13(d) of the 1934 Act. By written notice
to Borrower, Lender may increase, decrease or waive the Maximum Percentage as to
itself but any such waiver will not be effective until the 61st day after
delivery thereof. The foregoing 61-day notice requirement is enforceable,
unconditional and non-waivable and shall apply to all affiliates and assigns of
Lender.”

 

2



--------------------------------------------------------------------------------

(d)     The following provision shall be added to the Note as Section 17:

“Exchange Cap. Notwithstanding anything to the contrary contained in this Note
or the other Transaction Documents, Borrower and Lender agree that the total
cumulative number of shares of Common Stock issued to Lender hereunder together
with all other Transaction Documents may not exceed the amounts described
Section 713 of the NYSE American LLC Company Guide that would require
stockholder approval of Borrower (“Exchange Cap”), except that such limitation
will not apply if Borrower obtains stockholder approval to exceed the Exchange
Cap, it being acknowledged, for the avoidance of doubt, Borrower has no
obligation to seek such approval. If Borrower is unable to obtain stockholder
approval to exceed the Exchange Cap, any remaining Outstanding Balance of this
Note must be repaid in cash.”

(e)    The following shall be added as new defined terms to Attachment 1 to the
Note:

“A13.    “Equity Conditions Failure” means that any of the following conditions
has not been satisfied on any given Redemption Date: (a) with respect to the
applicable date of determination all of the Conversion Shares would be freely
tradable under Rule 144 or without the need for registration under any
applicable federal or state securities laws (in each case, disregarding any
limitation on conversion of this Note); (b) no Event of Default shall have
occurred or be continuing hereunder; (c) Borrower’s Common Stock shall be listed
on NYSE American; (d) trading in Borrower’s Common Stock has not been halted,
suspended, chilled, frozen, reached zero bid, or otherwise ceased trading on
NYSE American; (e) Borrower has secured a supplemental listing of the Conversion
Shares from NYSE American; and (f) such issuance of Conversion Shares would not
exceed the Exchange Cap.”

“A14.    “Maximum Monthly Redemption Amount” means $400,000.00 for the months of
May, June and July 2020 and $300,000.00 for each calendar month thereafter.”

(f)     The following shall be added as a new Section 18:

“18    Voting Rights. Except as required by law, Lender shall have no voting
rights with respect to any of the Conversion Shares unless and until they have
been issued by Borrower.”

(g)    The following shall be added as a new Section 19:

“19    Legends.

19.1    Restrictive Legend. Lender understands that this Note and until such
time as the Conversion Shares may be sold pursuant to Rule 144 under the
Securities Act or an exemption from registration under the Securities Act
without any restriction as to the number of securities as of a particular date
that can then be immediately sold, the Conversion Shares, as applicable, may
bear a restrictive legend in substantially the following form (and a
stop-transfer order consistent therewith may be placed against transfer of the
certificates for such securities):

THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAW. THE

 

3



--------------------------------------------------------------------------------

SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, INCLUDING PURSUANT TO RULE
144 UNDER THE SECURITIES ACT OR PURSUANT TO A PRIVATE SALE EFFECTED UNDER
SECTION 4(a)(7) OF THE SECURITIES ACT OR APPLICABLE FORMAL OR INFORMAL SEC
INTERPRETATION OR GUIDANCE, SUCH AS A SO-CALLED “4(a)(1) AND A HALF SALE.””

19.2     Removal of Restrictive Legends. The certificates or book entries
evidencing the Conversion Shares shall not contain or be subject to any legend
or stop transfer instructions restricting the transfer thereof: (A) following
any sale of such Conversion Shares pursuant to Rule 144, (B) if such Conversion
Shares are eligible for sale under Rule 144(b)(1), (C) if Lender certifies at
any time that Lender is not an “affiliate” of Borrower (as such term is used
under Rule 144 pursuant to the Securities Act), and Lender’s holding period for
purposes of Rule 144 and subsection (d)(3)(ii) thereof with respect to the
Conversion Shares is at least six (6) months (it being acknowledged and agreed
by Borrower that Lender’s holding period for the Conversion Shares shall be
deemed to have commenced on the October 22, 2019), or (D) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC) (the
“Unrestricted Conditions”). Promptly following such time as any of the
Unrestricted Conditions have been satisfied, Borrower shall cause its counsel to
issue a legal opinion or other instruction to the Transfer Agent (if required by
the Transfer Agent) to effect the issuance of the Conversion Shares without a
restrictive legend or, in the case of Conversion Shares that have previously
been issued, the removal of the legend thereunder. If any of the Unrestricted
Conditions are met at the time of issuance of the Conversion Shares, then the
Conversion Shares shall be issued free of all legends. Borrower shall assume
(and Lender shall be deemed to represent) that Lender is not an affiliate of
Borrower, unless Lender has otherwise advised Borrower in writing to the
contrary.

19.3    Sale of Unlegended Shares. Lender agrees that the removal of the
restrictive legend from any certificates representing securities is predicated
upon Borrower’s reliance that the Lender will sell any Conversion Shares
pursuant to an exemption from the registration requirements of the Securities
Act.”

(h)    The following shall be added as a restrictive legend to the top of the
first page of the Note:

“THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAW. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR
ASSIGNED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT, INCLUDING PURSUANT TO RULE 144 UNDER THE SECURITIES ACT OR
PURSUANT TO A PRIVATE SALE EFFECTED UNDER SECTION 4(a)(7) OF THE SECURITIES ACT
OR APPLICABLE FORMAL OR INFORMAL SEC INTERPRETATION OR GUIDANCE, SUCH AS A
SO-CALLED “4(a)(1) AND A HALF SALE.”

 

4



--------------------------------------------------------------------------------

3.    Restructuring Fee. In consideration of Lender’s agreement to make the Note
convertible, its fees incurred in preparing this Amendment and other
accommodations set forth herein, Borrower agrees to pay to Lender a
restructuring fee of $105,000.00 (the “Restructuring Fee”). The Restructuring
Fee is hereby added to the outstanding balance of the Note as of the date of
this Amendment. Lender and Borrower further agree that the Restructuring Fee is
deemed to be fully earned as of the date hereof, is nonrefundable under any
circumstance, and that the Restructuring Fee tacks back to the date of the Note
for Rule 144 purposes. Borrower represents and warrants that as of the date
hereof the outstanding balance of the Note, following the application of the
Restructuring Fee, is $1,850,701.27.

4.    Share Reserve. Promptly after the execution of this Amendment, and for so
long as the Note is outstanding, Borrower covenants and agrees to establish with
its transfer agent a share reserve of 650,000 shares of its common stock for the
sole and exclusive benefit of Lender.

5.    Representations and Warranties of Borrower. In order to induce Lender to
enter into this Amendment, Borrower, for itself, and for its affiliates,
successors and assigns, hereby acknowledges, represents, warrants and agrees as
follows:

(a)    Borrower has full power and authority to enter into this Amendment and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Amendment or the performance of
any of the obligations of Borrower hereunder, except as have been made or as
contemplated or required by this Amendment. This Amendment has been duly
executed by Borrower and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligations of Lender, enforceable against
Borrower in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

(b)    There is no fact known to Borrower or which should be known to Borrower
which Borrower has not disclosed to Lender on or prior to the date of this
Amendment which would or could materially and adversely affect the understanding
of Lender expressed in this Amendment or any representation, warranty, or
recital contained in this Amendment.

(c)    Except as expressly set forth in this Amendment, Borrower acknowledges
and agrees that neither the execution and delivery of this Amendment nor any of
the terms, provisions, covenants, or agreements contained in this Amendment
shall in any manner release, impair, lessen, modify, waive, or otherwise affect
the liability and obligations of Borrower under the terms of the Transaction
Documents.

 

5



--------------------------------------------------------------------------------

(d)    Borrower has no defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action of any
kind or nature whatsoever against Lender, directly or indirectly, arising out
of, based upon, or in any manner connected with, the transactions contemplated
hereby, whether known or unknown, which occurred, existed, was taken, permitted,
or begun prior to the execution of this Amendment and occurred, existed, was
taken, permitted or begun in accordance with, pursuant to, or by virtue of any
of the terms or conditions of the Transaction Documents. To the extent any such
defenses, affirmative or otherwise, rights of setoff, rights of recoupment,
claims, counterclaims, actions or causes of action exist or existed, such
defenses, rights, claims, counterclaims, actions and causes of action are hereby
waived, discharged and released. Borrower hereby acknowledges and agrees that
the execution of this Amendment by Lender shall not constitute an acknowledgment
of or admission by Lender of the existence of any claims or of liability for any
matter or precedent upon which any claim or liability may be asserted.

(e)    Borrower represents and warrants that as of the date hereof no Events of
Default or other material breaches exist under the Transaction Documents or have
occurred prior to the date hereof.

6    Representations and Warranties of Lender. In order to induce Borrower to
enter into this Amendment, Lender, for itself, and for its affiliates,
successors and assigns, hereby acknowledges, represents, warrants and agrees as
follows:

(a)    Lender has full power and authority to enter into this Amendment and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority or
other third party is required as a condition to the validity of this Amendment
or the performance of any of the obligations of Lender hereunder. This Amendment
has been duly executed by Lender and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligations of Lender,
enforceable against Lender in accordance with its terms, except: (i) as limited
by general equitable principles and applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

(b)    Lender understands that the Note and the Conversion Shares are being
offered, sold, issued and delivered to it in reliance upon specific provisions
of federal and applicable state securities laws, and that the Borrower is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Lender set forth herein
for purposes of qualifying for exemptions from registration under the Securities
Act and applicable state securities laws. Lender understands that the Note and
the Conversion Shares will be subject to restrictions on transfer, and bear
restrictive legends, as (and only to the extent) set forth in the Note.

(c)    Lender is an “accredited investor” as that term is defined in Rule 501(a)
of Regulation D. Lender has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the investment in the Note and the Conversion Shares, and has so
evaluated the merits and risks of such investment.

 

6



--------------------------------------------------------------------------------

7.    Certain Acknowledgments and Agreements. Each of the parties acknowledges
and agrees that no property or cash consideration of any kind whatsoever has
been or shall be given by Lender to Borrower in connection with this Amendment.
Borrower has submitted a supplemental application for the listing of the
Conversion Shares with the NYSE American and will use its reasonable best
efforts to secure such listing. Within the required time following the execution
of this Amendment Borrower shall file a Current Report on Form 8-K (the “8-K
Filing”) describing all the material terms of the transactions contemplated by
this Amendment.

8.    Other Terms Unchanged. The Note, as amended by this Amendment, remains and
continues in full force and effect, constitutes legal, valid, and binding
obligations of each of the parties, and is in all respects agreed to, ratified,
and confirmed. Any reference to the Note after the date of this Amendment is
deemed to be a reference to the Note as amended by this Amendment. If there is a
conflict between the terms of this Amendment and the Note, the terms of this
Amendment shall control. No forbearance or waiver may be implied by this
Amendment. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment to, any right, power, or remedy of Lender under the Note, as in effect
prior to the date hereof. For the avoidance of doubt, this Amendment shall be
subject to the governing law, venue, and Arbitration Provisions, as set forth in
the Note.

9.    No Reliance. Borrower acknowledges and agrees that neither Lender nor any
of its officers, directors, members, managers, equity holders, representatives
or agents has made any representations or warranties to Borrower or any of its
agents, representatives, officers, directors, or employees except as expressly
set forth in this Amendment and the Transaction Documents and, in making its
decision to enter into the transactions contemplated by this Amendment, Borrower
is not relying on any representation, warranty, covenant or promise of Lender or
its officers, directors, members, managers, equity holders, agents or
representatives other than as set forth in this Amendment.

10.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of this Amendment (or
such party’s signature page thereof) will be deemed to be an executed original
thereof.

11.    Further Assurances. Each party shall do and perform or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 

LENDER: ILIAD RESEARCH AND TRADING, L.P. By: Iliad Management, LLC, its General
Partner        By: Fife Trading, Inc., its Manager

 

  By:   /s/ John M. Fife     John M. Fife, President

 

BORROWER: MYOMO, INC.

By:   /s/ David A. Henry

Printed Name:   David A. Henry

Title:   Chief Financial Officer

[Signature Page to Amendment to Promissory Note]